Citation Nr: 0500969	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-14 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right hip pain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel






INTRODUCTION

The veteran served on active duty from August 1995 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the initial rating decision on appeal dated in October 
1999, service connection for hip and feet pain was denied.  
In the veteran's notice of disagreement (NOD) dated in March 
2000, he only indicated disagreement with the issue of 
service connection for his right hip disability.  In the 
veteran's substantive appeal filed in July 2000, in addition 
to his right hip condition, he indicated disability 
associated with bilateral feet pain incurred during his 
period of service.  In a rating decision dated in October 
2003, the RO granted service connection for bilateral pes 
planus with plantar fasciitis.  Thus, that matter is resolved 
and is no longer before the Board.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's right hip pain is not due to disease or 
injury incurred or aggravated during service.  



CONCLUSION OF LAW

Right hip pain was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must do the following:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

In an August 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to submit any additional 
information or evidence pertinent to his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal, which denied the 
veteran's claims, was dated in October 1999, prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his service connection claims.  Nonetheless, 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  The VCAA notice was provided by 
the RO in August 2003.  Prior to that notice, a development 
letter had been sent to the veteran in April 1999.  The 
letter informed the veteran that his service medical records 
had not been located and provided a list of alternative 
documents to substitute for missing service medical records.  
The veteran has also been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has made several attempts to obtain the 
veteran's service medical records, to no avail.  There are no 
outstanding requests for any records.  The veteran has also 
submitted additional post-service medical evidence in support 
of his claim.  There is no indication of unobtained evidence 
that might aid the veteran's claim or that might be pertinent 
to the bases of the denial of this claim.  

VA examinations were conducted in February 1999 and June 
2004, the findings of which are associated with the claims 
folder.  For all the foregoing reasons, VA's duties to the 
veteran under the VCAA have been fulfilled.  


Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Service connection for congenital or developmental defect is 
precluded by 38 C.F.R. §§ 3.303(c), 4.9 (2004).  

VA's Office of the General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  

The majority of the veteran's service medical records are not 
available, despite attempts by the RO to obtain the same.  In 
the case where there are no service records, the Board has an 
increased responsibility to ensure that the veteran is well 
informed as to the possibility of alternate sources to 
substantiate his service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).  Where service records are missing or 
destroyed, case law requires a thorough "explanation to the 
veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Searches for the veteran's service medical records were 
conducted in April 1999.  VA Forms 3101 were sent, and action 
was taken, but no positive response was received.  In an 
April 1999 letter to the veteran, the RO explained that 
requests to the service department had been made and that 
additional requests would be made, but that the veteran 
should provide any records that he had in his possession.  A 
list of alternate documents was also provided in the event 
that the service medical records were not found.  

In a Formal Finding dated in October 1999, it is noted that 
all efforts to obtain the veteran's missing service records 
or military information had been exhausted and that further 
attempts would prove futile.  Thus, the records were 
determined unavailable.  Therefore, in light of the above, 
there is no basis to continue to search for the veteran's 
service records and the Board has proceeded on the evidence 
of record.  

Among the existing service medical records are medical 
records dated in August 1997 and February 1998 that reflect 
complaints of hip pain.  No other notations, complaints, or 
diagnoses associated with the right hip are indicated.  

In a report from a VA examination dated in February 1999, the 
examiner noted the veteran's complaints of right hip pain 
after prolonged standing or on certain movements.  No 
abnormalities of the right hip were noted.  The veteran was 
diagnosed as having no hip disorder, no disease found.  The 
examiner noted that findings on x-ray studies indicated 
lateral spurring base, femoral head, but that those findings 
did not account for the symptomatology as reported by the 
veteran.  

VA outpatient records for the period from October 2000 to 
June 2003 include complaints of right hip pain.  In a medical 
record dated in September 2001, the examiner noted the 
veteran's history of chronic right hip pain.  Also noted is 
that the veteran's diagnosis of prominent dorsal aspect of 
the head of the femur was felt to be a developmental 
deformity with no change noted since 1999.  

Providence Health Center records dated from December 2002 to 
January 2003 are silent for any notations, complaints, or 
diagnoses associated with the right hip.  

In a report from a VA examination conducted in June 2004, the 
veteran reported his history of symptoms associated with the 
right hip since service.  The examiner noted no abnormalities 
or limitations in motion of the right hip.  The veteran was 
diagnosed as having slight prominent dorsal aspect of 
proximal right femoral head, a developmental defect of the 
right hip which caused strain.  Contemporaneous x-ray studies 
were negative for both hips.  

In view of the aforementioned, because the veteran's right 
hip condition is not a disability for VA compensation 
purposes, service connection must be denied as a matter of 
law.  38 C.F.R. §§ 3.303, 4.9.  In the most recent VA 
examination report, the examiner noted no abnormal findings 
of the right hip and concluded that the veteran's disorder 
constituted a developmental defect of the right hip.  Given 
that mere congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable law 
and regulations, there is no basis for granting service 
connection for a right hip disability in this case.  Id.  
Moreover, there is no basis for reasonable doubt so as to 
resolve this matter in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2004).  Thus, the 
veteran's claim of service connection for right hip pain is 
denied.  



ORDER

Service connection for right hip pain is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


